Case 3:17-cv-00601-MHL Document 201-1 Filed 07/10/20 Page 1 of 7 PageID# 3145



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


   ROBERT DAVID STEELE                           )
        et al                                    )
                                                 )
          Plaintiffs,                            )
                                                 )
   v.                                            )                    Case 3:17-cv-601-MHL
                                                 )
                                                 )
   JASON GOODMAN                                 )
        et al                                    )
                                                 )
          Defendants.                            )
                                                 )


        STIPULATIONS OF UNCONTROVERTED FACTS
          Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

   counsel, and Defendant, Jason Goodman (“Goodman”), pro se, pursuant to Paragraphs 37

   and 38 of the Court’s Initial Pretrial Order [ECF No. 157] and the Court’s Order entered

   on April 16, 2020 [ECF No. 191], jointly submit the following Written Stipulations of

   Uncontroverted Facts.

          I.      Stipulated Facts

          Plaintiffs and Goodman stipulate and agree that the following facts are established

   and proven for purposes of this action:

          1.      Robert David Steele (“Steele”) is 66 years-old.

          2.      Steele’s education, experience, and publications, awards and recognitions

   are catalogued on his websites, http://robertdavidsteele.com/ and https://phibetaiota.net/.
Case 3:17-cv-00601-MHL Document 201-1 Filed 07/10/20 Page 2 of 7 PageID# 3146



            3.    Earth Intelligence Network (“EIN”) is a not-for-profit, 501(c)(3) Virginia

   corporation founded by Steele in 2006.

            4.    Goodman is the editor-in-chief of Crowdsource the Truth (“CSTT”).

            5.    Goodman created a YouTube channel called “Jason Goodman”.

            6.    Goodman created a YouTube channel called “Crowdsource The Truth 2”.

            7.    Goodman created a YouTube channel called “21c3D”.

            8.    Goodman created a page on Facebook called “Crowdsource The Truth”.

            9.    Goodman created a Twitter account called “CrowdsourcetheTruth”,

   @csthetruth.

            10.   Goodman is responsible for the content published on the “Jason

   Goodman”, “Crowdsource The Truth 2” and “21c3D” YouTube channels.

            11.   Goodman is responsible for the content published on the Twitter account,

   @csthtruth.

            12.   On June 20, 2017, Goodman published a video on the “Jason Goodman”

   YouTube channel entitled, “COG”. To date, the video has received more than 13,890

   views.

            13.   On June 26, 2017, Goodman published a video on YouTube entitled,

   “Queen Tut call re: Robert David Steele #Unrig Fraud Claim”.

            14.   “Queen Tut” is Susan Lutzke (“Lutzke”).

            15.   On June 27, 2017, Goodman published a video on the “Jason Goodman”

   YouTube channel entitled, “FRANK BACON Call Regarding Robbing and Stealing

   #unrig”. To date, the video has received more than 10,605 views.
Case 3:17-cv-00601-MHL Document 201-1 Filed 07/10/20 Page 3 of 7 PageID# 3147



          16.     On June 29, 2017, Goodman published a video on the “Jason Goodman”

   YouTube channel entitled, “Squidward v. Sponge Bob”.         To date, the video has

   received more than 11,450 views.

          17.     On August 7, 2017, Goodman published a video on the “Jason Goodman”

   YouTube channel entitled, “Queen Tut 003”. To date, the video has received more than

   9,870 views.

          18.     On August 11, 2017, Goodman sent the following email to Dr. Cynthia

   McKinney (“Dr. McKinney”):

          “From:        Jason Goodman <truth@crowdsourcethetruth.org
          Subject:      Your association with Robert David Steele

          Dr. McKinney,

          Both myself and George Webb have made several attempts to contact you, but
          have not received a direct response. I hold you in very high regard and I am
          slightly confounded by your decision to align with Robert David Steele. In my
          estimation he has repeatedly made ignorant and even racist comments, has
          defrauded my audience of money, has personally and publicly insulted me and is
          actively attempting to co-opt your credibility to raise funds. I would really
          appreciate it if you would agree to an interview via Skype to address these
          concerns. Many people in our audience have concerns about your association
          with RDS given his ongoing abusive behaviors documented in a number of
          videos. Thank you for your consideration, I await your response.”

          19.     On August 13, 2017, Goodman published a video on the “Jason

   Goodman” YouTube channel entitled, “Queen Tut 005 - Damning Evidence of Fraud

   in the #Unrig Campaign”. To date, the video has received more than 14,872 views.

          20.     On August 17, 2017, Goodman published a video on the “Jason

   Goodman” YouTube channel entitled, “Parallels to Soros: Micro to Macro”. To date,

   the video has received more than 11,045 views.
Case 3:17-cv-00601-MHL Document 201-1 Filed 07/10/20 Page 4 of 7 PageID# 3148



          21.     On August 26, 2017, Goodman published a video on the “Jason

   Goodman” YouTube channel entitled, “Unrig Cynthia McKinney”. To date, the video

   has received more than 12,575 views.

          22.     On August 30, 2017, Goodman published a video on the “Jason

   Goodman” YouTube channel entitled, “Je Suis Queen Tut - Is Robert David Steele

   Running an Op Against George Webb & CSTT?”. To date, the video has received

   more than 10,090 views.

          23.     On September 6, 2017, Goodman published a video on the “Jason

   Goodman” YouTube channel entitled, “Crushing Grip of the Deep State”. To date, the

   video has received more than 13,020 views.

          24.     On September 11, 2017, Goodman published a video on “Jason

   Goodman” YouTube channel entitled, “#Unrig Espionage, Treason and Traitors in

   Congress”. To date, the video has received more than 11,710 views.

          25.     On September 23, 2017, Goodman published a video on the “Jason

   Goodman” YouTube channel entitled, “Unraveling the Deep State – Conspiracy to

   Suppress Free Speech”. To date, the video has received more than 10,840 views.

          26.     On September 27, 2017, Goodman published a video on the “Jason

   Goodman” YouTube channel entitled, “Fyreside Chat With What Big Eyes You

   Have”. To date, the video has received more than 7,850 views.

          27.     On September 30, 2017, Goodman published a video on the “Jason

   Goodman” YouTube channel entitled, “#fakelawsuit: The Impotent Psychological

   Warfare of The Robber David Who Steals”. To date, the video has received more than

   7,850 views.
Case 3:17-cv-00601-MHL Document 201-1 Filed 07/10/20 Page 5 of 7 PageID# 3149



          28.      On October 7, 2017, Goodman published a video on YouTube entitled,

   “Bone Thugs and Disharmony: Conspiracy to Silence Truth?”. To date, the video

   has received more than 13,775 views.

          29.      On November 27, 2017, Goodman published a video on the “Jason

   Goodman” YouTube channel entitled, “Deep State Dunces Attack George Webb and

   CSTT – Bitcoin Challenge Response”. To date, the video has received more than

   15,320 views.

          30.      On December 27, 2017, Goodman published a video on the “Jason

   Goodman” YouTube channel entitled, “Meme Wars – Are Deceptive Operatives

   Conducting Psychological Warfare in Plain Sight?”. To date, the video has received

   more than 18,640 views.

          31.      On February 13, 2018, Goodman published a video on the “Jason

   Goodman” YouTube channel entitled, “Kevin Shipp – CIA Whistleblower”. To date,

   the video has received more than 34,770 views.

          32.      On March 5, 2018, Goodman published a video on YouTube entitled,

   “Ole Dammegard & Cody Snodgres – False Flags Pattern Recognition from JFK to

   Parkland School Shooting”.

          33.      On March 15, 2018, Goodman published a video on the “Jason Goodman”

   YouTube channel entitled, “Truth vs Lies”. To date, the video has received more than

   34,770 views.

          34.      Between June 1, 2017 and September 1, 2017, Goodman visited one or

   both of Plaintiffs’ websites.
Case 3:17-cv-00601-MHL Document 201-1 Filed 07/10/20 Page 6 of 7 PageID# 3150



           II.    Legal and Evidentiary Stipulations

           1.     Plaintiffs are citizens of Virginia.

           2.     Goodman is a citizen of New York.

           3.     Lutzke is a citizen of Colorado.

           4.     The United States District Court for the Eastern District of Virginia has

   subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

   citizens of different States and the amount in controversy exceeds the sum or value of

   $75,000, exclusive of interest and costs.

           5.     Venue is proper in the Richmond Division of the United States District

   Court for the Eastern District of Virginia.

           6.     The parties have agreed to continue working together up to and during

   trial to see if the issues may be narrowed and the trial streamlined by way of further

   stipulation.



   DATED:         July 9, 2020



   /s/ Steven S. Biss
   Steven S. Biss (VSB # 32972)                   Jason Goodman
   300 West Main Street, Suite 102                252 7th Avenue, Apt. 6s
   Charlottesville, Virginia 22903                New York, NY 10001
   Telephone:     (804) 501-8272                  Telephone:    (323) 744-7594
   Facsimile:     (202) 318-4098                  Email: truth@crowdsourcethetruth.org
   Email:         stevenbiss@earthlink.net
                                                  Pro Se Defendant
   Counsel for the Plaintiff
Case 3:17-cv-00601-MHL Document 201-1 Filed 07/10/20 Page 7 of 7 PageID# 3151



                               CERTIFICATE OF SERVICE

          I hereby certify that on July 10, 2020 a copy of the foregoing was filed

   electronically using the Court’s CM/ECF system, which will send notice of electronic

   filing to counsel of record and all interested parties receiving notices via CM/ECF, and a

   copy was emailed in PDF to Defendants, Goodman and Lutzke.




                                By:     /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:     (804) 501-8272
                                        Facsimile:     (202) 318-4098
                                        Email:         stevenbiss@earthlink.net

                                        Counsel for the Plaintiffs
